Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 5-7, 9-11, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller (5,670,045, 5,965,023, 6,712,222, 9,174,148, 9,873,068, 2016/0236116 or 2018/0036654, each in view of Canadian patent 2 501 076 (MacLean).
	The various Schaller patents disclose the invention substantially as claimed, a clarifier with an effluent launder channel between inner and outer walls, with a launder cover comprising a plurality of sections extending over the channel between the inner and outer walls. The instant claims differ from Schaller in recitation of the launder cover being flexible such that when an edge is decoupled the cover is deformable so as to uncover the channel rather than being hinged as in Schaller.
	It is known to cover a clarifier with an openable, deformable flexible cover as exemplified by MacLean. It would therefore have been obvious for one skilled in the art to substitute a flexible deformable cover for the hinged covers of Schaller, for ease of 
	With respect to claim 2, such brackets are disclosed by Schaller. With respect to claims 5 and 14, such straps are shown my MacLean (144, 172). With respect to claims 6, 7 and 15, such stiffeners and sleeves are shown by McLean (56, 58). With respect to claim 17, it is submitted that the specific length differences would obviously depend on the radius of the clarifier. With respect to claim 18, it is submitted that it is well known to transport packages of rolled flexible items rolled, for compactness.
3.	Claims 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 11 above, and further in view of Degarie (7,430,834).
Claims 8, 16 and 20 differ from claims 1 and 11 in recitation of the cover being a geomembrane. It is submitted that this is a well-known, commercially available and therefore obvious flexible material, and an example of its use in a clarifier is shown by the ‘834 Degarie patent.
4.	Claims 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The specific bracket arm and connection means of claims 3 and 12 is not taught or suggested by the prior art of record.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art of interest includes Aditham and Heimdahl. Winters, Janssen and Knowles disclose references of interest, but are not prior art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778